Citation Nr: 0923814	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  04-29 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran had a period of honorable active duty from May 
1976 to April 1982 and a period of active duty under 
conditions other than honorable from July 1982 to March 1986.  
See Form DD-214.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran presented testimony at Central Office hearings 
chaired by the undersigned Veterans Law Judge in November 
2004 and April 2009.  Transcripts of the hearings are 
associated with the Veteran's claims folder.

The Veteran's appeal was previously before the Board in 
January 2005 and again in June 2006, at which time the Board 
remanded the case for further development by the originating 
agency.  The case has been returned to the Board for further 
appellate action.


FINDING OF FACT

The Veteran's degenerative disc disease of the cervical spine 
is etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc 
disease of the cervical spine are met.  38 U.S.C.A. §§ 1110, 
1131(West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2008).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Analysis

The Veteran contends that his current cervical spine disorder 
is attributable to an injury incurred in or around October 
1980, while he was stationed at the Yokota Air Force Base 
(AFB) in Japan (during the first period of active service 
resulting in an honorable discharge).  More specifically, he 
reportedly injured his cervical spine while playing football 
as a member of a U.S. Navy command football team.  He states 
that his injury was significant enough that he was admitted 
to the emergency room by ambulance, and received extended 
follow-up care, including several weeks of therapy, at the 
AFB hospital.  The Veteran contends that post-service, while 
working on the Norwegian Cruise Line in 1999, he began having 
chronic, constant pain in his neck.  He claims further that 
he was treated on board the ship with medication and that 
once he was back on land, he was treated by a chiropractor 
who informed him that he had an old injury to his neck, 
confirmed by X-ray.  However, the Veteran claims that he 
could not afford the treatment prescribed by the chiropractor 
and therefore, he went to the VA Medical Center in Salisbury 
for treatment.

As further support for his claim, the Veteran recently 
submitted layperson statements from three relatives and a 
friend, all of whom indicated that the Veteran told them 
about an in-service football injury.

Service treatment records for the Veteran's period of 
honorable service are negative for any complaints, treatment 
or diagnosis of a neck or cervical spine disorder or a 
football injury.  Furthermore, at the time of the separation 
medical examination in April 1982, clinical findings for the 
musculoskeletal system were normal.  Service treatment 
records from the second period of service (dishonorable 
discharge) are also negative for any findings relevant to a 
neck or cervical spine disorder or a football injury in 
service, and there was no cervical spine disability noted at 
the time of his separation examination in March 1986.  

The post-service medical evidence of record shows that the 
Veteran has been seen during VA outpatient treatment for 
complaints of chronic neck pain and diagnosed with 
degenerative disc disease of the cervical spine, as confirmed 
by X-ray and MRI studies.  See outpatient treatment records 
from the VA Medical Centers in West Palm Beach, Florida and 
Salisbury, North Carolina.  February 2000 treatment records 
from Johnson Chiropractic in Raleigh, North Carolina show 
that the Veteran was suffering from a cervical spine 
condition.  During a February 2005 VA examination, the 
Veteran was diagnosed with spinal stenosis C5-C6 with bulging 
osteophyte and left lateral disc herniation with prominent 
narrowing of the left lateral recess and neural foramen with 
spinal stenosis, flattening and impression upon the spinal 
cord at C4-C5, degenerative changes at C4-C5, C5-C6 and mild 
disc bulge or protrusion at T2-T3, possibly T3-T4.  He was 
also diagnosed with cervical muscle strain and muscle spasms, 
subjective peripheral neuropathy symptoms in the dermatome 
distribution of C5 and C6-C7.  An MRI at C5-C6 and C7 showed 
a slight disc bulge with osteophyte ridging and a small focal 
left side disc herniation with enhancement.  The Board also 
finds it important to note that the Veteran was involved in a 
post-service motorcycle accident in May 1998, when he fell 
hitting the right shoulder and right scapula, with 
significant traumatic injury, fracture of the distal clavicle 
and separation of the AC joint.  See VA outpatient treatment 
records.

In response to the Board's January 2005 remand, the February 
2005 VA examiner rendered an opinion on the etiology of the 
Veteran's diagnosed cervical spine disability.  After 
indicating that he had reviewed the Veteran's entire c-file 
and listened to his reported history, the examiner opined 
that "it is at least as likely as not that the diagnosed 
[cervical spine] disability is related to disease or injury 
during the [V]eteran's active service, and most likely 
aggravated by the additional injury sustained in 1998."  

In rendering his opinion, the examiner noted that 
historically, the Veteran reported that he became aware of 
constant pain in the neck in 1999 while working on board a 
cruise ship.  The examiner opined that "it is as likely as 
not that the accident in 1998 was the initiating factor, or 
an aggravating factor to a pre-existing neck condition."  
The examiner also indicated that if the Veteran had 
complained about his neck at the time of his alleged football 
injury during active duty in Japan, a cervical collar most 
likely would have been prescribed.  However, according to the 
examiner, this fact does not totally negate a possibility 
that a neck injury did happen at that time.  See February 
2005 VA examination report.

As there is no contradictory medical opinion of record, the 
Board concludes that the preponderance of the evidence 
supports granting service connection for degenerative disc 
disease of the cervical spine.



Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that the originating agency has provided 
all required notice, although notice pertaining to the 
disability and effective-date elements of the claim was not 
provided before the initial adjudication of the claim.  In 
any event, the Board has determined that the evidence 
currently of record is sufficient to substantiate the 
Veteran's claim.  Therefore, no further action is required 
with respect to the duties to notify and assist claimants.  




ORDER

Service connection for degenerative disc disease of the 
cervical spine is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


